Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In amended claim 1, Applicants set forth language (line 4) to the applicator including mounting portion and LM application region (although the mounting portion language is not disclosed in the original specification).  While this language may be inferred from the drawing(s) (i.e., Fig. 3), the original specification nor the drawings support the new language “the LM application region is smaller than the mounting portion and contacts only a portion of the thermal surface to reduce an adhesion between the LM application region and the thermal surface” as recited in lines 13-15.  This language of claims 13-15 constitutes new matter.  (The size of the application region with respect to the mounting portion is deemed relative even unknown based on the language of the original specification.  Furthermore, process claim 9, sets forth submerging of the application region in LM TIM and thus this would conflict with language that the LM application region,…contacts only a portion of the thermal surface).  Thus, claims 1-10 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to amended claim 9, it is unclear how the process step of presoaking of the LM applicator further structurally limits the system of claims 1 and 2.  Further, Applicants recite what the open-cell foam applicator does which is further process limitation.  This claim fails to clearly recite further structure of the liquid metal thermal interface material application system of claim 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 9, Applicants recite the presoaking of the LM applicator by submerging a portion of the LM applicator in the LM TIM.  This appears to be a process limitation because Applicants do not recite any further structure to add to the system of claims 1 and 2. Further, Applicants recite what the open-cell foam applicator does which is further process limitation.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 4,790,259) in view of Cui et al (CN105562294) and Nagata (JP61178965U, [see attached English translation]). 
Morris provides an application system comprising a liquid applicator (i.e., 12, dauber type) capable of being soaked or quickly absorbing a predetermined liquid material (col. 1, lines 6-10; col. 4, lines 51-60) prior to application, the liquid applicator includes an upper mounting portion (i.e., area of 58, see Fig. 5 for example) and a lower liquid application region (i.e., area of 112); an applicator mount or holder (60) to retain the mounting portion; an actuator defined by a robotic arm (10, col. 3, lines 8-19) attached to the applicator mount, the system configured through computer programming to effect compression or pressing of the liquid applicator against a surface (col. 2, lines 17-40) and/or a desired direction of application for applying a liquid to a substrate surface via the robotic arm (col. 3, lines 3-19).  While Morris sets forth the robotic arm which can be construed as an actuator, Morris does not set forth an actuator attached to the applicator mount to effect compression of the applicator having the application region and effect movement of the applicator having the application region in first and second directions with the applicator being tapered in shaping made from absorbing foam (i.e., open celled).  Cui provides in the coating art, a computer programmable liquid applicator (i.e., dispensing head of the non-contact type 4) to apply a predetermined liquid material on a substrate; an applicator mount or bracket (11) to retain the liquid applicator; an actuator defined at least one or more actuators (i.e., x-axis translation drive mechanism (6), y-axis drive mechanism (8), and z moving drive mechanism (11)) for movement of the liquid applicator in desired direction (x, y, or z) for applying liquid to a surface improving automatic dispensing, improving production efficiency, and saving labor costs (see abstract, Fig. 1).  Nagata provides in the coating art, a tapered absorbing liquid applicator (i.e., synthetic foam based; [see pg. 5, 2nd full paragraph]; see Figs. 1-3) including an upper mounting portion (i.e., area of 19, see Figs. 1-3) and a lower liquid application region (i.e., area of 21) wherein the applicator is mounted and actuated via programmable robotic arm (see Fig. 1) such that the applicator including application region is able to swing back and forth as in a first and second direction to prime and/or coat a surface ([see pg. 4, middle of page).   
In light of the teachings of Cui and Nagata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Morris system to incorporate one or more actuators (i.e., x-axis translation drive mechanism, y-axis drive mechanism, and z moving drive mechanism) for movement of the absorbing shaped foam applicator (i.e., tapered) in desired direction (x, y, or z) or even back and forth via programmable robotic arm for applying liquid to a surface to prime and/or coat in layer(s) thus improving automatic dispensing, improving production efficiency, and saving labor costs.  The desired shaping of the applicator of the system as defined by the combination above to be tapered or v-shaped would be in accordance with the area of application of a surface or even an object being coated.  This change in shaping of the applicator would be within the purview of one skilled in the art.  Finally, while Morris, Cui, and Nagata are silent concerning the liquid material (i.e., LM thermal interface material) used in this system, it would it have been within the general  skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ, 416, also (MPEP 2144.07).  The system as defined by the combination above would be able to apply liquid coating including liquid metal (LM) thermal interface material because the combined system includes use of synthetic foam which would encompass open cell foam. 
Regarding claim 1, the tapered applicator as defined by the combined teachings of Morris, Cui, and Nagata would cover the new matter limitation of the application region or tip thereto being smaller than the mounting portion with the tip of the applicator contacting the surface.
 Regarding claim 2, the system as defined by the combination above would provide for a usage of a programmable computer and thus would be configurable to effect compression, and desired movement of direction of the applicator via the actuator whether in the x, y, or z direction in accordance with the product being made.  The use of the programmable computer would encompass the computer having memory for controlling the actuation and application of liquid material to the product being made.
Regarding claims 3-4, the system as defined by the combination above would provide for a programmable computer and thus would be configurable to effect compression, and desired movement of direction of the applicator via the actuator whether in the x, y, or z direction in accordance with the product being made. 
 Regarding claim 5, the system as defined by the combination above would meet the limitation of the liquid applicator having an application or contacting surface as shown in Nagata, Figs. 1 and 2 being smaller than the surface (i.e., windshield) on which it would be utilized. 
Regarding claim 6, Nagata provides use of absorbent material including synthetic foam ([see pg. 5, 2nd full paragraph]; see Figs. 1-3) which would encompass open-cell polyurethane foam) used to make the liquid applicator.  Again, the determination of suitable material from which to make the absorbent liquid applicator would have been within the general  skill of a worker in the art (In re Leshin, 125 USPQ, 416; (MPEP 2144.07)).  
Regarding claims 7-8, even though Morris, Cui, and Nagata are silent concerning the use of specific liquid material (i.e., LM TIM), it would it have been within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ, 416, also (MPEP 2144.07).
Regarding claim 9, this claim has been given no patentable weight because it appears to recite process limitation and not structural limitation.

It is noted that claim 10 has no prior art applied thereto.  However, it has been rejected along with claim 1 from which it depends based on the new matter rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.


Response to Arguments
Applicants’ arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicants contend that all 103 rejections based on the prior art teachings of Morris and Cui should be withdrawn because the prior art does not teach the applicator being presoaked or preloaded with liquid metal (LM), the applicator being tapered, and the applicator being of open celled foam.
In response, the 103 rejection has been amended to add a new citation (Nagata) to the teachings of Morris and Cui from the coating art.  The invention instantly claimed has been maintained as being obvious because preloading or priming of the absorbing liquid applicator or synthetic foam applicator for immediate coating of a surface upon contact is within the purview of one skilled in the art to save time and money.  Nagata provides use of absorbent material including synthetic foam ([see pg. 5, 2nd full paragraph]; see Figs. 1-3) which would encompass open-cell polyurethane foam) used to make the liquid applicator.  This would allow for a predetermined volume of liquid material or liquid material to be absorbed into the open cells of the applicator.  The system as defined by the combination above would be able to apply liquid coating including liquid metal (LM) thermal interface material because the combined system includes use of synthetic foam which would encompass open cell foam.  A proper prima facie case of obviousness has been set forth and the proper motivation for the combination has been provided by Graham v. Deere.   Thus, claims 1-9 have been maintained as being obvious.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
10/6/2022